Citation Nr: 0533078	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  04-15 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the mouth and jaw.  

2.  Entitlement to service connection for basal cell 
carcinoma.  

3.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Johnson, Counsel





INTRODUCTION

The veteran served on active duty from June 1967 to April 
1969.  His period of service included active duty in the 
Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  

The issue of entitlement to service connection for squamous 
cell carcinoma of the mouth and jaw is addressed in the 
remand that follows the order section of this decision.

In November 2005, the Board granted the veteran motion to 
advance this appeal on the Board's docket for good cause.  


FINDINGS OF FACT

1.  The veteran was provided a Statement of the Case in March 
2004 on the issue appearing on the title page of this 
decision.

2.  Thereafter, the veteran submitted a Substantive Appeal in 
which he specified that he was limiting his appeal to the 
issue of entitlement to service connection for squamous cell 
carcinoma.


CONCLUSION OF LAW

The Board does not have jurisdiction to decide the issue of 
entitlement to service connection for basal cell carcinoma or 
entitlement to service connection for post-traumatic stress 
disorder.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.302(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  A Substantive 
Appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the Statement of the 
Case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302(b).  

Except in the case of simultaneously contested claims, if (i) 
a claimant submits additional evidence within 1 year of the 
date of mailing of the notification of the determination 
being appealed, and (ii) that evidence requires, in 
accordance with § 19.31 of this title, that the claimant be 
furnished a Supplemental Statement of the Case, then the time 
to submit a Substantive Appeal shall end not sooner than 60 
days after such Supplemental Statement of the Case is mailed 
to the appellant, even if the 60-day period extends beyond 
the expiration of the 1-year appeal period.  
66 Fed. Reg. 50,318-50,319 (Oct. 3, 2001) (to be codified at 
38 C.F.R. §§ 20.302(b)(2).   

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(d)(5).  

The record reflects that the veteran filed a timely notice of 
disagreement with a July 2002 rating decision denying service 
connection for squamous cell carcinoma of the mouth and jaw, 
basal cell carcinoma and post-traumatic stress disorder.  In 
response to his notice of disagreement, he was provided a 
Statement of the Case in March 2004.  Thereafter, the veteran 
submitted a Substantive Appeal in which he specified that he 
was limiting his appeal to the issue of entitlement to 
service connection for squamous cell carcinoma.  

Since there remains no allegation of error of law or fact for 
the Board to review, the issues of entitlement to service 
connection for basal cell carcinoma and post-traumatic stress 
disorder will be dismissed.



ORDER

The appeal for service connection for basal carcinoma and 
post-traumatic stress disorder is dismissed.


REMAND

In this case, the veteran claims that service connection is 
warranted for squamous cell carcinoma of the mouth and jaw 
because it is due to his exposure to toxins, including 
herbicides, during his active duty in the Republic of 
Vietnam.  

In support of his claim, the veteran has submitted medical 
evidence suggesting that his squamous cell carcinoma is 
possibly related to his exposure to herbicides in Vietnam; 
however, this medical evidence does not include an assessment 
of the likelihood that the cancer was caused by the veteran's 
exposure to herbicides, nor does it provide the rationale for 
the opinion.  Therefore, the Board has concluded that further 
development to obtain an appropriate medical opinion is in 
order.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:  

1.  The veteran should be afforded an 
examination by a physician with 
appropriate expertise.  The claims files 
must be made available to and reviewed by 
the examiner.  Based upon the examination 
results, the review of the claims files, 
and sound medical principles, the 
physician should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or better probability) that 
the veteran's squamous cell carcinoma is 
etiologically related to his exposure to 
herbicides in Vietnam or is otherwise 
etiologically related to his active 
military service.  The rationale for all 
opinions expressed should also be 
provided.  

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the veteran's claim on a de 
novo basis.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and provided the requisite 
opportunity to respond.  

In accordance with proper appellate procedures, the case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  The veteran need take 
no further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


